DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 01/13/2022. The amendments of Applicant are entered and have been considered by Examiner. Claims 21-38 were previously pending. Claims 21, 22, 26, 27, 31, 32, 35, 36 are amended. Claims 24, 29, 34, 38 are canceled. Claims 21-23, 25-28, 30-33, and 35-37 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Homiller on 03/16/2022.

The application has been amended as follows: 

21. (Currently Amended) A method performed by a User Equipment (UE) for resuming an Radio Resource Control (RRC) connection to a target cell in a wireless communications network, the method comprising: 
 of the UE comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell and an indication of a Public Land Mobile Network (PLMN) of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; and 
sending a resuming request to a target network node serving the target cell, which resuming request comprises the security token.

26. (Currently Amended) A method performed by a source network node for resuming a Radio Resource Control (RRC) connection of a User Equipment (UE) to a target cell in a wireless communications network, the method comprising: 
receiving from a target network node serving the target cell, a security token; 
generating a security token, wherein an input value in a security token generating function of the source network node comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell and an indication of a Public Land Mobile Network (PLMN) of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; 
if the received security token is successfully verified when compared with the generated security token, providing to the target network node a UE context related to the RRC connection of the UE, to enable the target network node to resume the RRC connection.

31. (Currently Amended) A User Equipment (UE) configured for resuming a Radio Resource Control (RRC) connection to a target cell in a wireless communications network, the UE comprising: 
memory; and 
a processing circuit operatively coupled to the memory and configured, by way of computer program instructions stored in said memory, to: 
when the target cell has been found, generate a security token, wherein an input value in a security token generating function of the UE comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell and an indication of a Public Land Mobile Network (PLMN) of the target cell, and further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; and 
send a resuming request to a target network node serving the target cell, which resuming request is adapted to comprise the security token.

35. (Currently Amended) A source network node configured for resuming a Radio Resource Control (RRC) connection of a User Equipment (UE) to a target cell in a wireless communications network, the source network node comprising: 
memory; and a processing circuit operatively coupled to the memory and configured, by way of computer program instructions stored in said memory, to:

generate a security token, wherein an input value in a security token generating function of the source network node comprises a set of input parameters, which set of input parameters is adapted to comprises at least a cell identifier of the target cell and an indication of a Public Land Mobile Network (PLMN) of the target cell, and further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; 
if the received security token is successfully verified when compared with the generated security token, provide to the target network node a UE context related to the RRC connection of the UE, to enable the target network node to resume the RRC connection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of an RRC resume process.  For example, Kim (US2020/0015074), describes resuming of a suspended RRC connection, in which a 16-bit message authentication token is calculated using an integrity algorithm based on source C-RNTI, source PCI, and target cell ID and security variable is included in a RRC resume request for authentication.   Adrangi (WO 2018/031345), further describes security token generation based on an associated PLMN. Other prior arts such as Saily (US 2019/0014471), describes authentication token derivation using inputs such as existing authentication information that may be cell-specific, node-specific, or tracking-area specific. While each of the features can be taught separately as described in the claimed invention, there is no obvious combination of prior art that teaches “generating a security token, wherein an input value in a security token generating function of the UE or source network node comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell and an indication of a Public Land Mobile Network (PLMN) of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN” and in conjunction with the rest of the claim. 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claim 21-23, 25-28, 30-33, and 35-37 allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0214070 A1 to Ingale et al., directed to reconnecting an RRC connection with a RAN node based on a message authentication token calculated with multiple inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENKEY VAN/           Primary Examiner, Art Unit 2477